                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:19-CR-220-12D



UNITED STATES OF AMERICA                   )
                                           )
             v.                            )
                                           )
JUAN MALDONADO-HERNANDEZ                   )



                                         ORDER



       This Cause comes before the Court upon Defendant Juan Maldonado-Hernandez's motion

to seal Document Entry number 968. For good cause shown in said motion, Defendant's motion

is GRANTED and Document Entry number 968 is hereby sealed.

      SO ORDERED, this the /Sday of July 2021.
                                                        •.       r.-'


                                                             ~~
                                                                 .      '



                                                JAMES C. DEVER III
                                                UNITED STATES DISTRICT JUDGE
